Exhibit 10.9

FIRST AMENDMENT TO LEASE AGREEMENT

(Perryville I)

THIS FIRST AMENDMENT TO LEASE AGREEMENT (the “First Amendment”) is dated
December 19, 2003 by and between ENERGY (NJ) QRS 15-10, INC., a Delaware
corporation (the “Landlord”), having an address c/o W.P. Carey & Co. LLC, 50
Rockefeller Plaza, 2nd Floor, New York, New York, 10020, and FOSTER WHEELER
REALTY SERVICES, INC., a Delaware corporation (the “Tenant”), having an address
at Perryville Corporate Park, Clinton, New Jersey 08809-4000.

RECITALS

A. Pursuant to a certain Lease Agreement dated as of August 16, 2002 between the
Landlord and the Tenant (the “Lease”), the Landlord leases to the Tenant certain
property commonly known as Perryville I (such leased property, as more
particularly described in the Lease, is referred to herein as “Perryville I”)
located within Perryville Corporate Park, Union Township, Hunterdon County, New
Jersey (the “Corporate Park”).

B. Concurrently herewith, the Landlord, the Tenant and certain other parties are
executing, delivering and recording in the Office of the Clerk of Hunterdon
County, New Jersey a certain Master Deed for Perryville Corporate Park
Condominium dated December 15, 2003 (the “Master Deed”) pursuant to which, among
other things, the entire Corporate Park is being converted to condominium form
of ownership (the “Conversion”).

C. Pursuant to the Master Deed, the building within Perryville I and the land
located directly under such building is being converted to Unit 1 (as defined in
the Master Deed), and the Landlord shall be and become the sole unit owner with
respect to Unit 1, together with a 16.6039% undivided percentage interest in the
common elements appurtenant thereto, all as more fully set forth in the Master
Deed.

D. The Landlord and the Tenant have agreed to amend the Lease to reflect the
Conversion and the consequent change to the description of the property leased
pursuant to the Lease, all on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration for the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Capitalized terms used in this First Amendment and not otherwise defined
herein shall have the same meanings given to such terms in the Lease.



--------------------------------------------------------------------------------

2. The Lease is hereby amended to reflect the Conversion. Without limiting the
generality of the foregoing, the term “Leased Premises” as used in the Lease
shall mean and refer to (i) Unit 1 in Perryville Corporate Park Condominium,
together with a 16.6039% undivided percentage interest in the common elements
appurtenant thereto, and (ii) the Equipment (as defined in the Lease).

3. Exhibit A attached to the Lease is hereby deleted in its entirety and
replaced with the revised Exhibit A attached to this First Amendment.

4. Paragraph 2 of the Lease is hereby amended to add the following definitions:

“Condominium” shall mean Perryville Corporate Park Condominium, the commercial
condominium regime created pursuant to the Condominium Declaration.

“Condominium Declaration” shall mean collectively, (i) the Master Deed created
under the New Jersey Condominium Act, N.J.S.A. 46:8B-1 et seq., and all the
terms and provisions thereof, and (ii) the By-Laws and Rules and Regulations
adopted by the Condominium Association pursuant to the Master Deed, in each
case, now or hereafter in effect and as same may be amended, restated, modified
or supplemented from time to time.

“Common Expenses” shall mean the allocated share of all expenses attributable to
the management, operation, maintenance, repair and security of the Condominium,
including the parking and landscaped areas, which are incurred by or payable by
the Landlord, as owner of the Leased Premises.”

5. The definition of “Easement Agreement” in Paragraph 2 of the Lease is hereby
restated to read in its entirety as follows:

“Easement Agreement” shall mean any conditions, covenants, restrictions,
easements, declarations, licenses and other agreements (including without
limitation the Condominium Declaration) listed as Permitted Encumbrances or as
may hereafter affect the Leased Premises.

6. The first sentence of Paragraph 4(a) is hereby restated to read in its
entirety as follows:

“Tenant may occupy and use the Leased Premises for office facilities and uses
ancillary thereto (except for uses prohibited by the Condominium Declaration),
and for no other purpose without the prior written consent of Landlord.”

7. Paragraph 7(a)(i) is hereby amended by adding the following new clause
(K) immediately after clause (J) therein:

“ and (K) any Common Expenses;”

 

2



--------------------------------------------------------------------------------

8. The phrase “, the Condominium Declaration,” is hereby inserted after the
words “any violation by Tenant of any provision of this Lease” in Paragraph
15(a)(iii) of the Lease.

9. Paragraph 22 of the Lease is hereby amended by adding the following new
“Event of Default” immediately after Paragraph 22(a)(xx) therein:

(xxi) “There shall occur a breach or default by the Tenant under the Condominium
Declaration beyond any applicable notice and cure period.”

10. All references in the Lease to the “CC & R” are hereby deleted in their
entirety.

11. Immediately prior to the recordation of this First Amendment, the Landlord,
the Tenant, and Foster Wheeler LLC, have executed, delivered, and recorded in
the Office of the Clerk of Hunterdon County a certain Termination of Ground
Lease Agreement with respect to the Ground Lease Agreement dated August 16, 2002
(the “Ground Lease”) by and between the Landlord and the Tenant, pursuant to
which the Landlord ground leased Perryville I to the Tenant. Accordingly, all
references in the Lease to the “Ground Lease” are hereby deleted in their
entirety.

12. Except as expressly amended hereby, all of the terms and provisions of the
Lease remain in full force and effect, and the same are hereby ratified and
reaffirmed in their entirety.

13. This First Amendment may be signed in any number of counterparts, all of
which, when taken together, shall constitute one and the same document.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this First Amendment as of the
date set forth on the first page hereof.

 

ENERGY (NJ) QRS 15-10, INC. By:   /s/ Anne R. Coolidge   Name:   Anne R.
Coolidge   Title:   President FOSTER WHEELER REALTY SERVICES, INC. By:   /s/
William Lee   Name:   William Lee   Title:   Vice President

 

4



--------------------------------------------------------------------------------

EXHIBIT A

Revised Description of Leased Premises

Unit No. 1 in Perryville Corporate Park Condominium, together with a 16.6039%
undivided percentage interest in the Common Elements appurtenant thereto, all as
more particularly defined in, and subject to, the Master Deed for Perryville
Corporate Park Condominium dated December 15, 2003 and recorded in the Office of
the Clerk of Hunterdon County, New Jersey immediately prior to the recordation
of this First Amendment to Lease Agreement, as amended from time to time.